To compel respondent to issue a deed, where lands assessed as five separate parcels and by as many different descriptions, were advertised and sold for the taxes of 1893, under two descriptions, and the taxes had been paid within the time required by law upon two of the five descriptions, and the parcels upon which the taxes had been paid were included within the descriptions by which the lands were advertised and sold.
Denied May 25, 1897, with costs.
Held, that the respondent was justified in refusing to issue a deed to one who had purchased the State bid, there being no way of determining upon what portion of the land the taxes had been paid.